 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        Docket Number 6:19-PO-0026-JDP
12                      Plaintiff,
13           v.                                        MOTION TO DISMISS; AND
                                                       ORDER THEREON
14

15    BRYAN W. DUNN,
16                      Defendant.
17

18          Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal without

20   prejudice and in the interest of justice. The Government does not believe it can prove the

21   violation beyond a reasonable doubt.

22

23

24          Dated: May 2, 2019                            /S/ Susan St. Vincent_________
                                                          Susan St. Vincent
25                                                        Legal Officer
26                                                        Yosemite National Park

27

28
                                                      1
 1

 2                                         ORDER
 3

 4            Upon application of the United States, and good cause having been shown therefor, IT IS

 5   HEREBY ORDERED that the above referenced matter, United States v. Dunn
     6:19-PO-0026-JDP, be dismissed, without prejudice, in the interest of justice.
 6

 7

 8
     IT IS SO ORDERED.
 9

10   Dated:      May 6, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
